Citation Nr: 0113227	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  94-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
(other than sickle cell thalassemia with vitreous 
hemorrhage).

2.  Entitlement to service connection for a gastrointestinal 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran had active duty from April 1956 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices in 

Manila, the Philippines; and St. Petersburg, Florida.  In 
February 1999, the Board remanded this case to the St. 
Petersburg Regional Office (RO) for additional development of 
the evidence.  The case is again before the Board for 
appellate consideration.

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  With specific regard to the case at hand, the Board 
notes that the St. Petersburg RO, in July 2000, denied 
service connection for chronic blepharitis, and for history 
of cataract extractions, as not well grounded.  It is unclear 
as to whether these claims were raised as part and parcel of 
the veteran's claim for service connection for an eye 
disorder, or were separate therefrom; regardless, these 
claims are inextricably intertwined with the question of 
service connection for an eye disorder, which was the 
subject, inter alia, of the Board's prior Remand decision and 
which has already been developed for appellate review.  The 
provisions of the VCAA eliminating the threshold requirement 
that a claim be well grounded are for application, as are the 
provisions that require development of evidence.

In addition, because of the change in the law brought about 
by the VCAA, a remand in this case is also required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  Because the RO has not yet 
considered 

whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Finally, the Board notes that, in its previous remand, it 
requested that VA examinations be undertaken with regard to 
the veteran's claims of entitlement to service connection for 
eye and gastrointestinal disorders.  (The Board also 
requested an examination be undertaken with regard to his 
claim of entitlement to service connection for a pulmonary 
disorder; service connection for that disability was 
thereafter granted, and this issue is no longer the subject 
of appellate consideration.)  As to those examinations, the 
Board sought, in pertinent part, that the examiner(s) render 
diagnoses of all current gastrointestinal and eye disorders 
found to be present and, based on the medical documentation 
on file, indicate the approximate date of onset and 
etiologies of any such disabilities, including whether any 
such disabilities are related to any inservice findings or 
events.  The examiner(s) were also requested to express an 
opinion as to the nature of any eye disorders noted on 
examination, and to specifically state whether any such 
disorders were congenital or acquired in nature.

These requests were not satisfied.  The report of a June 1999 
VA examination of the veteran's digestive system notes the 
veteran's recitation of an inservice duodenal ulcer, with 
symptoms that apparently were alleviated after a 1987 
splenectomy, and indicates a diagnosis as follows:  "Duodenal 
ulcer - no evidence in [claims] file that the patient was 
complaining of gastrointestinal problems except when he was 
sick that he was having symptoms of a duodenal ulcer."  It is 
not clear from this report whether diagnoses of all current 
gastrointestinal disorders were furnished; in addition, it is 
not clear whether, if duodenal ulcer is the only 
gastrointestinal disorder that is manifested, that it is, or 
is not, related to the veteran's service.  The Board 
accordingly is of the opinion that another gastrointestinal 
examination, in which the concerns expressed herein and in 
the Board's prior remand are addressed, must be conducted.  
Stegall v. West, 11 Vet. App. 268 (1998).


Similar concerns arise with regard to the veteran's claim for 
service connection for an eye disorder (other than sickle 
cell thalassemia with vitreous hemorrhage, for which service 
connection has already been established).  As indicated 
above, the RO denied service connection for chronic 
blepharitis and for history of cataract extractions, on the 
basis that claims therefor were not well grounded; this 
determination fails under the VCAA.  In addition, the report 
of a VA eye examination conducted in May 1999, pursuant to 
the Board's February 1999 remand, indicates diagnoses of 
chronic blepharitis, and history of cataract extractions, but 
does not indicate whether these disabilities are in any 
manner related to the veteran's service.  This report does 
not satisfy the development sought in the Board's prior 
remand; see Stegall, supra.

In view of the foregoing, therefore, this case is REMANDED 
for the following:

1.  The veteran should be accorded VA 
examinations by eye and gastrointestinal 
specialists in order to ascertain, if 
possible, the exact nature and date of 
onset and/or etiology of any eye and 
gastrointestinal disorders, respectively.  
The veteran's claims folders and a copy 
of this remand are to be made available 
to each examiner prior to his or her 
examination; the examiner is to indicate 
on the examination report that he or she 
has reviewed the claims folders.

All tests indicated are to be 
accomplished at this time by each 
examiner.  Each examiner is to render 
diagnoses of all eye and gastrointestinal 
disorders currently manifested and, based 
on the medical evidence, to indicate the 
approximate date of onset and etiologies 
of any and all such disabilities, to 
include whether any such disabilities are 
related to any inservice findings or 
events (to include, with regard to a 
gastrointestinal 

disorder, the inservice diagnoses of 
gastroenteritis and/or hyperchlorhydria 
and, with regard to an eye disorder, 
diagnoses of myopic astigmatism and 
macular degeneration of the right eye, 
hyperopic compound astigmatism of the 
left eye, and the most recent diagnoses 
of chronic blepharitis and history of 
cataract extractions).  The examination 
reports should include diagnoses 
indicating that all findings are 
inclusive; that is, that all current 
disabilities have been identified and 
discussed.  With regard to the presence 
of an eye disorder, the examiner is to 
indicate whether any disorders identified 
on examination are congenital or acquired 
in nature; if any disorders are 
congenital, the examiner must also 
indicate whether any such condition is a 
disease, as opposed to a defect.

All findings, and the reasons therefor, 
must be presented in a clear, 
comprehensive, and legible (that is, 
typed) manner on the examination reports; 
each examiner must provide a 
comprehensive report that includes 
complete rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by other 
specialists is deemed warranted, such 
testing or examination is to be 
undertaken.

2.  Following completion of these 
examinations, the RO is to review the 
reports thereof and ensure that all 
actions and development have been 
accomplished, and that all findings and 
opinions sought herein have been rendered 
in full.  If any development is 
incomplete, the RO is to implement 
appropriate action, with specific 
attention directed to the examination 
reports; if the 

requested reports do not include adequate 
responses to the specific opinions 
sought, the report or reports at issue 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); Stegall, supra.

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
service connection for an eye disorder 
(other than sickle cell thalassemia with 
vitreous hemorrhage) and a 
gastrointestinal disorder can now be 
granted.  With regard to his claim for 
service connection for an eye disorder, 
this review should include all eye 
disabilities (with the exception of that 
disability for which service connection 
has already been established), to include 
chronic blepharitis and history of 
cataract extractions.  If the benefits 
sought on appeal remain denied in any 
manner, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is advised that failure to report for a scheduled 
VA examination without demonstrated good cause can result in 
adverse action as to his claims.  38 C.F.R. § .655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




